

116 S3186 IS: To amend title 40, United States Code, to modify the definition of Appalachian region.
U.S. Senate
2020-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3186IN THE SENATE OF THE UNITED STATESJanuary 14, 2020Mr. Graham (for himself and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend title 40, United States Code, to modify the definition of Appalachian region.
	
 1.Definition of Appalachian regionSection 14102(a)(1)(J) of title 40, United States Code, is amended by striking and Spartanburg and inserting Spartanburg, and Union.